Title: John Bondfield to the Commissioners, 12 September 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 12 Sept 1778
     
     I have receiv’d from every Forge from Angoulerme to Bayonne returns of their proposals and offers for the Cannon you Commission’d me to purchase. Not One of them will engage to compleat the delivery before February. The dryness of the Season deprives them of a supply of water nessessary to execute the Work in Less time. I have survey’d the Arsenals hoping to find there to Borrow and to replace, but the Armaments have drain’d from every quarter and I learn that the two New Frigates Launcht at St. Malo are obliged to wait for their Artillery. Thus circumstanced I have concluded to close with the Forges of Petigore where the quality of the Iron the extent of the Works and the Capital of the Concern’d to which add the inland Navigation to Bordeaux leaves no room to apprehend a disapointment at the time limitted. And we are allways certain of meeting with Vessels going from hence every ten or fifteen days.
     We have had strong westerly Winds the three days past without any Arrivals from America.
     I have the honor to be with due respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    